The following opinion was filed October 13, 1936:
Per Curiam
(on motion for rehearing). The Industrial Commission has moved for a rehearing, not because of the result reached, but because of certain language found in the original opinion. It was there said:
“The commission, however, points out that in thousands of cases it has found employers liable for medical and hospital treatment beyond the ninety-day period without having theretofore found that such additional treatment would tend *454to lessen the period of compensation disability, and contends that that extended practice acquiesced in by employers and their insurance carriers should be considered as a practical construction of the language. The contention obviously has merit. Giving consideration to the practical construction of the language, we feel warranted in holding that the legislature intended that the commission should have a reasonable time in which to find that additional medical and hospital treatment beyond the ninety-day period has tended and will tend to lessen the period of compensation disability, but that a reasonable time for such finding should not, in the first instance, extend beyond the time of making its award, assuming that at that time the ninety days have gone by.”
The commission contends that the clause, “but that a reasonable time for such finding should not, in the first instance, extend beyond the time of making its award, assuming that at that time the ninety days have gone by,” is particularly subject to criticism. With that contention we agree. There is nothing in the practical construction given to the act by the commission, by employers or their insurance carriers which warrants the general application of that limitation. That clause, as well as the sentence following, to wit: “Surely by that time the commission may be fully advised as to whether additional treatment will tend to lessen the period of compensation disability,” should be eliminated from the opinion.
In determining what is “a reasonable time” under the circumstances of a given claim or case, the commission and the courts should have little, if any, difficulty. If an employer or his insurance carrier is furnishing medical and hospital treatment beyond the ninety-day period without objection, there is no controversy, and until objection is made and a controversy arises, there can be no necessity for the commission’s expressing its judgment. Upon objection being made to the further furnishing of medical and hospital treatment, the commission may determine that controversy. It is con*455sidered that such a determination would be made within a reasonable time.
If an employer denies all compensation liability and the commission, upon hearing, finds the facts in favor of the applicant, if the claim is one involving extended medical and hospital treatment, and if the ninety days have expired at the time of the hearing or the making of the award, it would seem that an orderly administration of the act would ordinarily require that the commission express its judgment to the effect that the medical and hospital treatment already had, beyond the ninety days, had tended, and that future medical and hospital treatment would “tend to lessen the period of compensation disability.” If, however, in such a case, the commission neglects to order the employer to- furnish medical and hospital treatment, or to- find that additional medical and hospital treatment beyond the ninety days has tended or will tend to lessen the period of disability, the commission should have a reasonable time, upon the application of the employee to find or to express its judgment that past medical and hospital treatment has tended, and further treatment will tend, to lessen the period of compensation disability.
In the present case, where it appears that the plaintiff was never ordered to pay for hospital treatment, never at any time paid for any such treatment, and the applicant for over nine years failed to apply for hospital treatment, we adhere to our conclusion that nine years is too long a period of time to come within the meaning of “a reasonable time.”
The language of the original opinion is modified as stated in this opinion. The motion for rehearing is denied and the former mandate approved.